       Case 1:20-cv-00547-BAM Document 19 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    GEORGE E. JACOBS, IV,                            Case No. 1:20-cv-00547-BAM (PC)
11                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR FOURTH EXTENSION OF TIME TO
12           v.                                        FILE AMENDED COMPLAINT
13    CDCR, et al.,                                    (ECF No. 18)
14                       Defendants.                   FORTY-FIVE (45) DAY DEADLINE
15

16          Plaintiff George E. Jacobs, IV (“Plaintiff”) is a state prisoner proceeding pro se and in

17   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

18          On August 14, 2020, the Court issued a screening order granting Plaintiff leave to file a

19   first amended complaint or a notice of voluntary dismissal. (ECF No. 11.) Following several

20   extensions of time, Plaintiff’s first amended complaint or notice of voluntary dismissal is due on

21   or before January 25, 2021. (ECF Nos. 13, 15, 17.)

22          Currently before the Court is Plaintiff’s “Motion to Request the Court to Properly Join

23   Claims to Screen,” filed January 13, 2021. (ECF No. 17.) Plaintiff states that since his last

24   request for an extension of time, Plaintiff’s prison yard was locked down due to a prison race riot

25   on December 22, 2020. As a result, Plaintiff has had no opportunity to access the library due to

26   back to back facility lockdowns for the past two months. Plaintiff notes that in the Court’s

27   original screening order, the Court offered to choose which properly joined claims to screen, and

28   he would like to take the Court up on that offer and dismiss the remaining claims. In the
                                                       1
       Case 1:20-cv-00547-BAM Document 19 Filed 01/15/21 Page 2 of 2


 1   alternative, Plaintiff requests another extension of time. (Id.)

 2          Plaintiff has requested that the Court select the properly joined claims from his complaint

 3   and proceed to screen those and dismiss any improperly joined claims. However, Plaintiff has

 4   misunderstood the Court’s screening order. The language referenced by Plaintiff reads: “In any

 5   amended complaint, Plaintiff must choose which properly joined claims to pursue and may not

 6   bring unrelated claims in a single action. If Plaintiff fails to comply, the Court will choose which

 7   properly joined claims to screen.” (ECF No. 11, p. 13.) The Court has already screened the

 8   complaint, found that it fails to comply with Federal Rules of Civil Procedure 8, 18, and 20, and

 9   granted Plaintiff leave to file an amended complaint not exceeding twenty-five pages. (Id. at 23–

10   24.) As such, there is currently no complaint on file for the Court to screen. Plaintiff must file an

11   amended complaint in compliance with the Court’s August 14, 2020 screening order to continue

12   to litigate this action. Accordingly, Plaintiff’s request for the Court to screen the properly joined

13   claims in this action is denied, and the Court will consider Plaintiff’s filing as a request for an

14   extension of time to file an amended complaint.

15          Having considered the request, the Court finds good cause to grant the requested

16   extension of time. Fed. R. Civ. P. 6(b). Plaintiff has not specified the length of extension

17   required, but in light of Plaintiff’s difficulties accessing the law library and the time remaining on

18   Plaintiff’s prior extension of time, the Court finds an extension of forty-five days is appropriate.

19          Accordingly, Plaintiff’s motion for a fourth extension of time, (ECF No. 18), is HEREBY

20   GRANTED. Within forty-five (45) days from the date of service of this order, Plaintiff shall file
21   a first amended complaint, not to exceed twenty-five (25) pages, curing the deficiencies identified

22   by the Court in the August 14, 2020 screening order, or file a notice of voluntary dismissal.

23
     IT IS SO ORDERED.
24

25      Dated:     January 14, 2021                             /s/ Barbara    A. McAuliffe                _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
